Exhibit 10.28

LOAN AGREEMENT

This Loan Agreement (“Agreement”) is entered into as of this 5th day of
December, 2013, by and between AMERICAN FARMLAND COMPANY L.P., a Delaware
limited partnership, (“Borrower”), whose address is 10 East 53rd Street,
New York, New York 10022 and RUTLEDGE INVESTMENT COMPANY, a Tennessee
corporation (“Lender”), whose address, for purposes of this Agreement, is
5I60 Sanderlin Avenue, Suite One, Memphis, Tennessee 38117.

In connection with the funding and administration of the Loan, the parties
hereto agree as follows:

Article 1
DEFINITIONS

The following terms as used in this Agreement or in the other Loan Documents
shall have the following meanings:

Appraisals

.  Uniform agricultural appraisal reports on each of the Properties acceptable
to Lender in its sole discretion.

Appraised Value

.  The combined total value of the Properties as established by the Appraisals.

Assignments of Leases

.  The Assignments of Contracts, Rents, Agreements and Leases of even date
herewith, executed by Owners in favor of Lender on the Properties.

Business Day

.  Any day that is not a Saturday, Sunday or banking holiday in the State.

Costs

.  All fees, charges, costs and expenses of any nature whatsoever incurred at
any time and from time to time (whether before or after a Default) by Lender in
making, funding, administering or modifying the Loan, in negotiating or entering
into any “workout” of the Loan, or in exercising or enforcing any rights, powers
and remedies provided in the Loan Documents, including reasonable attorneys’
fees, court costs, receiver’s fees, management fees and costs incurred in the
repair, maintenance and operation of, or taking possession of, or selling, the
Properties.

Default Rate

.  A rate equal to the highest rate of interest allowed by Law.

Environmental Due Diligence

.  Environmental due diligence for the Properties acceptable to Lender, which
may include, at Lender’s discretion, phase I environmental site assessments.

Event of Default

.  The occurrence of any of the events described in Section 7 of this Agreement.



--------------------------------------------------------------------------------

 

Governmental Authority

.  Any governmental or quasi-governmental entity, including any court,
department, commission, board, bureau, agency, administration, service, district
or other instrumentality of any governmental entity.

Indemnity Agreements

.  The Environmental Indemnity Agreements of even date herewith, signed by
Borrower and the Owners in favor of Lender.

Laws

.  All federal, state and local laws, statutes, rules, ordinances, regulations,
codes, licenses, authorizations, decisions, injunctions, interpretations, orders
or decrees of any court or other Governmental Authority having jurisdiction over
the Properties, as may be in effect from time to time.

Leases

.  All leases and other similar agreements, whether now existing or hereafter
entered into, for the Properties, including all lease guaranties related
thereto, as the same may be amended or modified from time to time.

Loan

.  The revolving credit loan in the amount of $25,000,000.00, as evidenced by
the Note; provided the amounts advanced from time to time shall not exceed fifty
percent (50%) of the Appraised Value of the Properties, as determined by Lender
based upon the Appraisals.  The terms of the Loan are provided for herein and in
the Note and the other Loan Documents.

Loan Documents

.  The Note, the Mortgages, the Assignments of Leases, the Indemnity Agreements,
this Agreement and any other documents or instruments evidencing or securing the
Loan.

Loan Proceeds

.  Funds disbursed or to be disbursed under the Note pursuant to this Agreement.

Mortgages

.  The Revolving Credit Mortgages, Assignments of Rents, Security Agreements and
Fixture Filings of even date herewith, from Owners to Lender encumbering the
Properties and securing repayment of the Obligations.

Note

.  The Revolving Credit Promissory Note of even date herewith, from Borrower to
Lender in the principal amount of $25,000,000.00.

Obligations

.  All present and future debts, obligations and liabilities of Borrower and
Owners to Lender arising pursuant to, or on account of, the provisions of this
Agreement, the Note or any of the other Loan Documents, including the
obligations: (a) to pay all principal, interest, late charges, and other amounts
due at any time under the Note; (b) to pay all expenses, indemnification
payments, fees and other amounts due at any time under the Loan Documents,
together with interest as provided in the Loan Documents; and (c) to perform,
observe and comply with all of the terms, covenants and conditions, expressed or
implied, which Borrower and Owners are required to perform, observe or comply
with pursuant to the terms of the Loan Documents.

Owners

.  AFC Illinois LLC, a Delaware limited liability company, Abraham (IL) LLC, a
Delaware limited liability company, AFC Illinois II LLC, a Delaware limited
liability company, Jefferson (AR) LLC, a Delaware limited liability company and
AFC Florida LLC, a Delaware limited liability company.

2



--------------------------------------------------------------------------------

 

Person

.  An individual, a corporation, a partnership, a joint venture, a limited
liability company, a trust, an unincorporated association, any Governmental
Authority or any other entity.

Properties

.  The agricultural farmland owned by the Owners, as more particularly described
in the Mortgages and including without limitation, all of the estate, right,
title and interest of the Owners into the farmland described in the Mortgages,
together with all buildings, structures, and improvements of every nature
whatsoever now or hereafter situated thereon.

State

.  The State of Tennessee.

Title Insurance Agent

.  Fidelity National Title Group

Contact Information:

6060 Poplar Avenue, Suite LL37
Memphis, Tennessee 38119
Attn: Tonya Catlin
Telephone: (901) 786-6016
Fax: (901)821-0400
Email: tonya.catlin@fhtg.com

Title Insurance Commitments

.  American Land Title Association (“ALTA”) mortgagee’s title insurance
commitments to be issued by the Title Insurance Company on the Properties in
such form as is acceptable to Lender.

Title Insurance Company

.  Fidelity National Title Group.

Title Insurance Policies

.  ALTA mortgagee’s title insurance policies to be issued by the Title Insurance
Company in the amount of the Note showing fee simple title to the Properties to
be vested in the Owners and insuring the Mortgages as first liens on the
Properties, subject only to exceptions permitted by Lender, and otherwise in
form and substance acceptable to Lender including endorsements thereto.

Article 2
WARRANTIES AND REPRESENTATIONS

In consideration for Lender committing to fund the Loan, Borrower hereby
represents and warrants to Lender, as follows:

Purpose of Loan

.  The Loan shall be used for working capital purposes, acquisition costs for
additional farmland and such other corporate purposes utilized by Borrower in
its business.  The Loan is for commercial purposes.

Pending Suits

.  To Borrower’s knowledge, there are no suits, judgments, bankruptcies or
executions pending or threatened against Borrower, Owners or the Properties
which, if decided adversely to Borrower, Owners or the Properties, would
materially and adversely affect the financial condition of Borrower, Owners or
the Properties.

3



--------------------------------------------------------------------------------

 

Financial Statements

.  The Financial Statements delivered by Borrower to Lender are true and correct
in all material respects, fairly present the respective financial condition of
the subject thereof as of the respective dates thereof, no material adverse
change has occurred in the financial condition reflected therein since the
respective dates thereof, and no additional borrowings have been made by
Borrower since the date thereof other than the borrowing contemplated hereby or
other borrowing approved by Lender.

No Mechanic’s or Materialmen’s Liens

.  Neither Borrower nor Owners have, as of the date hereof, permitted any work
at the Properties or the delivery of any materials to the Properties which could
give rise to a lien on the Properties.

No Violation of Other Agreements

.  The consummation of the transactions contemplated by this Agreement and the
performance of this Agreement and the other Loan Documents will not result in
any breach of, or constitute an Event of Default under, the Borrower’s or
Owners’ organizational documents or any other material instrument or agreement
to which Borrower or Owners are a party or by which they may be bound or
affected.

Leases

.  All existing Leases are in full force and effect and, to Borrower’s
knowledge, no default exists under the Leases as of the date hereof.

Article 3
THE LOAN

Use and Purposes

.  Borrower agrees to borrow from Lender and Lender agrees to lend to Borrower
the Loan Proceeds, such Loan Proceeds to be subject to all of the terms,
provisions and conditions of this Agreement.  The Loan is a revolving line of
credit and the outstanding principal balance of the Loan may, from time to time,
increase or decrease and may be repaid and re-borrowed as provided in the Note,
but shall never, at any one time, exceed the principal sum of
$25,000,000.00.  Borrower’s right to re-borrow expires the earlier of an Event
of Default under any of the Loan Documents or January 1, 2019 (“Maturity Date”).

Advances Secured by Loan Documents

.  All disbursements, advances or payments made by Lender hereunder, from time
to time, and any amounts expended by Lender under this Agreement or the other
Loan Documents, and all other loan expenses, including reasonable attorneys’
fees, as and when advanced or incurred, will be deemed to be a part of the
Obligations and as such will be secured by the Loan Documents to the same extent
and effect as if the terms and provisions of this Agreement were set forth
therein.

Article 4
CONDITIONS TO DISBURSEMENT OF LOAN PROCEEDS

Unless otherwise agreed by Lender in writing, Lender will not be obligated to
close the Loan and disburse any Loan Proceeds unless and until the following
conditions have been satisfied (all in a manner acceptable to Lender):

Loan Documents

.  Borrower shall have furnished or delivered to Lender, in form and substance
acceptable to Lender, the Loan Documents executed by Borrower and Owners, as
applicable.

4



--------------------------------------------------------------------------------

 

Closing Costs

.  Borrower shall have paid all reasonable Costs incurred by Lender in
connection with the Loan, including the reasonable fees of counsel for the
Lender.

Financial Statements

.  Borrower shall have delivered to Lender current financial statements for
Borrower certified to be true, correct and complete.  Said financial statements
must be current within the last twelve (12) months.

Title Policies

.  Borrower shall have procured commitments for the issuance of the Title
Insurance Policies, in a form acceptable to Lender.

Insurance

.  Borrower shall have furnished to Lender evidence, either in the form of
duplicate policies, binders or certificates, acceptable to Lender (identifying
each insurance policy, name of insurer, amount of coverage, deductible
provisions and expiration date) that Borrower has purchased, and has in full
force and effect as required by Lender and the Loan Documents.

Appraisals

.  Lender shall have obtained the Appraisals, which are satisfactory to Lender
in amount, form and substance.  Borrower shall pay for the cost of the
Appraisals.

Organizational Documents

.  Lender shall be provided with a copy of Borrower’s and Owners’ organizational
documents and evidence of authority to sign this Agreement and the other Loan
Documents.

Environmental Due Diligence

.  Lender shall be provided with such Environmental Due Diligence for the
Property as Lender may require, to be in form and content acceptable to
Lender.  All reports shall be addressed to Lender.  Borrower shall pay for the
cost of the Environmental Due Diligence.

Opinion of Counsel

.  Borrower shall provide Lender with an opinion from counsel to Borrower and
Owners, in such form and content as reasonably required by Lender.

Leases

.  Lender shall have received and approved executed copies of the Leases.

Commitment Fee

.  Payment of the commitment fee to Lender in the amount of $62,500.00.

Article 5
COLLATERAL FOR THE LOAN

The Obligations shall be secured by a first priority lien on the Properties and,
as evidenced by the Loan Documents.

Article 6
COVENANTS AND AGREEMENTS

Borrower covenants and agrees with Lender as follows:

5



--------------------------------------------------------------------------------

 

Costs

.  Borrower will pay all reasonable Costs required to satisfy the conditions of
this Agreement, including, but not limited to, all taxes and recording expenses,
Lender’s attorneys’ fees, surveys, appraisals, title insurance, title updates,
real estate taxes, and insurance policies.

Inspections

.  Borrower will permit Lender and its representatives to enter upon the
Properties at all reasonable times and upon reasonable notice to inspect the
Properties and to examine all records which relate to the ownership and
operation of the Properties and will cooperate, and cause Borrower’s manager, if
applicable, to cooperate with Lender in such inspections.

Brokers

.  Borrower will indemnify and hold harmless Lender from and against all claims
of brokers and agents arising by reason of the execution of this Agreement or
the consummation of the transactions contemplated hereby.

Advances to Cure Default

.  In the event that Borrower fails to perform any of Borrower’s covenants or
agreements under this Agreement, and fails to commence a cure of such failure
within ten (10) days after written notice from Lender specifying the failure and
the action required to cure same, Lender may, but shall not be required to,
perform any or all of such covenants and agreements, and any amounts expended by
Lender in so doing will be deemed to be a part of the Obligations under this
Agreement and under the Loan Documents.

Compliance with Laws

.  The Properties shall be owned and operated in all material respects in
accordance with all applicable Laws, including, without limitation, all zoning,
land use, code, setback and other applicable regulations and restrictions.

Books and Records: Financial Statements; Tax Returns

.  Borrower will keep and maintain full and accurate books and records
administered in accordance with sound accounting principles, consistently
applied, showing in detail the earnings and expenses of the Properties and
Borrower shall permit Lender and Lender’s representatives, to examine such books
and records (regardless of where maintained) and all supporting data and to make
copies therefrom at all reasonable times upon reasonable notice and as often as
may be requested by Lender.  Borrower will furnish to Lender company prepared
financial statements within thirty (30) days after each quarter end.  In
addition, Borrower will furnish to Lender annual CPA audited financial
statements, together with operating statements for the Properties, to include an
updated rent roll, a copy of the filed income tax return for Borrower each year
during the term of the Loan (within ten (10) days of filing) and such other
financial statements and information as Lender may reasonably request from time
to time.  All financial statements shall be in form satisfactory to Lender and
shall be due on May 1 of each year until the Obligations have been paid in full.

Estoppel Certificates

.  Within twenty (20) days after any request by Lender, Borrower shall certify
in writing to Lender, the then unpaid balance of the Loan and whether Borrower
claims any right of defense or setoff to the payment or performance of any of
the Obligations, and if Borrower claims any such right of defense or setoff,
Borrower shall give a detailed written description of such claimed right.

6



--------------------------------------------------------------------------------

 

Notification by Borrower

.  Borrower will promptly give written notice to Lender of (i) the occurrence of
any Event of Default, and (ii) any claim by Borrower of a default by any other
party under any Lease.

Indemnification by Borrower

.  Borrower agrees to indemnify Lender and to hold Lender harmless from and
against, and to defend Lender by counsel approved by Lender against, any and all
claims directly or indirectly arising out of or resulting from any transaction,
act, omission, event or circumstance in any way connected with the Properties or
the Obligations (a “Claim”), including any Claim arising out of or resulting
from (a) any failure by Borrower to comply with the requirements of any Laws or
to comply with any agreement that applies to the Properties; (b) any failure by
Borrower to observe and perform any of the obligations imposed upon the landlord
under the Leases; (c) any other Event of Default hereunder or under any of the
other Loan Documents; or (d) any assertion or allegation that Lender is liable
for any act or omission of Borrower or any other Person in connection with the
ownership, development, financing, leasing, operation or sale of the Properties;
provided, however, that Borrower shall not be obligated to indemnify Lender with
respect to any Claim arising solely from the negligence or willful misconduct of
Lender.  The agreements and indemnifications contained in this Section shall
apply to Claims arising both before and after the repayment of the Loan and
shall survive the repayment of the Loan, any foreclosure or deed, assignment or
conveyance in lieu thereof and any other action by Lender to enforce the rights
and remedies of Lender hereunder or under the other Loan Documents, except for
acts or omissions of Lender after taking possession of the Property pursuant to
its remedies under the Loan Documents.

Appraisals

.  Borrower shall furnish updated Appraisals of the Properties to Lender on an
annual basis, at Borrower’s expense, and which shall be addressed to Lender.

Non-Usage Fee

.  Borrower shall pay to Lender an unused line of credit fee equal to one
quarter of one percent per annum (.25%) of the Loan amount ($25,000,000.00)
minus the average outstanding principal balance of the Loan of the prior three
(3) month period which fee shall be assessed on the first day of each calendar
quarter hereafter until the Loan has been paid in full.

Article 7
EVENT OF DEFAULT

Event of Default by Borrower and/or Owners

.  The occurrence of any one or more of the following shall constitute an “Event
of Default” as such term is used herein:

(a)A failure to pay amounts when due under the Note or the other Loan Documents
within five (5) days of when due;

(b)Any representation, warranty or statement made by Borrower in this Agreement,
the other Loan Documents or any other instrument now or hereafter evidencing,
securing or in any manner relating to the Loan proves untrue in any material
respect;

(c)Failure of Borrower to comply in all material respects with any of the terms
and conditions of this Agreement, or the other Loan Documents, which failure is
not cured within thirty (30) days following written notice from Lender;
provided, however, if within such 30 day

7



--------------------------------------------------------------------------------

 

period Borrower has made a good faith effort to comply with such terms and
conditions but the failure to complete the same cannot reasonably be cured
within such 30 day period, then, provided such efforts continue, and it
reasonably appears that they will be successful, then the time to cure such
Event of Default shall be extended by a reasonable time not to exceed sixty (60)
additional days (subject to Excusable Delays); 

(d)Failure of Owners to comply in all material respects with any of the terms
and conditions of the Loan Documents; provided, however, if within such 30‑day
period Owners have made a good faith effort to comply with such terms and
conditions but the failure to complete the same cannot reasonably be cured
within such 30‑day period, then, provided such efforts continue, and it
reasonably appears that they will be successful, then the time to cure such
Event of Default shall be extended by such reasonable time not to exceed sixty
(60) additional days (subject to Excusable Delays);

(e)Borrower or Owners fail to pay any indebtedness (other than the Loan) owed by
Borrower or Owners to Lender when and as due and payable (whether by
acceleration or otherwise);

(f)If Borrower or Owners file a voluntary petition in bankruptcy or is
adjudicated a bankrupt or insolvent, or files any petition or answer seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under the present or any future federal bankruptcy act or any
other present or future applicable federal, state or other statute or Law, makes
an assignment for the benefit of creditors, or seek or consent to or acquiesces
in the appointment of any trustee, receiver or liquidator for Borrower or Owners
for all or any substantial part of their properties or of the Properties;

(g)If within ninety (90) days after the commencement of any proceeding against
Borrower or Owners seeking any reorganization, arrangement, readjustment,
liquidation, dissolution or similar relief under the present or any future
federal bankruptcy act or any other present or future applicable federal, state
or other statute or Law, such proceeding is not dismissed, or if, within ninety
(90) days after the appointment, without the consent or acquiescence of Borrower
of any trustee, receiver or liquidator for Borrower or Owners for all or any
substantial part of their properties or of the Properties;

(h)If a third party obtains a judgment not covered or satisfied by insurance
against Borrower, Owners or the Properties, which (i) materially and adversely
impacts the obligations of the Borrower under the Loan, and (ii) is not vacated
and released within thirty (30) days at the date of such judgment.

The occurrence of an Event of Default under any other Loan Document shall be
deemed an Event of Default under all other Loan Documents.

Lender’s Remedies in the Default

.  Upon the occurrence of any Event of Default, Lender, in addition to all
remedies conferred upon Lender by Law or equity, and by the terms of the Loan
Documents, may, in its sole discretion, pursue any one or more of the following
remedies concurrently or successively, it being the intent hereof that none of
such remedies shall be to the exclusion of any other:

8



--------------------------------------------------------------------------------

 

(a)Take possession of the Properties and operate the Properties and do anything
in its sole judgment to fulfill the obligations of Borrower hereunder, any
expense incurred by Lender being deemed to be part of the Obligations, including
either the right to avail itself of or procure performance of existing contracts
or Leases, under the assignment to Lender or otherwise, or let any contracts
with the same vendors or others.  Without restricting the generality of the
foregoing and for purposes aforesaid, Borrower hereby appoints and constitutes
Lender its lawful attorney-in-fact with full power of substitution in the
Properties to operate the Properties in the name of Borrower; to use funds
remaining under this Agreement or which may be reserved, or escrowed or set
aside for any purpose hereunder at any time to operate the Properties; it being
understood and agreed that this power of attorney shall be a power coupled with
an interest and cannot be revoked; 

(b)Lender may apply to any court of competent jurisdiction for, and obtain
appointment of, a receiver for the Properties;

(c)Lender may set off the amounts due Lender under the Loan Documents against
any and all accounts, credits, money, securities or other property of Borrower
now or hereafter on deposit with, held by or in the possession of Lender to the
credit or for the account of Borrower, without notice to or the consent of
Borrower;

(d)Borrower shall not be relieved of any of the Obligations by reason of the
failure of Lender to comply with any request of Borrower or of any other Person
to take action to foreclose on the Properties under the Loan Documents or
otherwise to enforce any provision of the Loan Documents, or by reason of the
release, regardless of consideration, of all or any part of the Properties.  No
delay or omission of Lender to exercise any right, power or remedy accruing upon
the happening of an Event of Default shall impair any such right, power or
remedy or shall be construed to be a waiver of any such Event of Default or any
acquiescence therein.  No remedy available to Lender under the Loan Documents or
otherwise, is intended to be exclusive of any other remedies provided for in the
Loan Documents, and each and every such remedy shall be cumulative, and shall be
in addition to every other remedy given hereunder, or under the Loan Documents,
or now or hereafter existing at Law or in equity.  Every right, power and remedy
given by the Loan Documents to Lender shall be concurrent and may be pursued
separately, successively or together against Borrower, Owners or the Properties
or any part thereof, and every right, power and remedy given by the Loan
Documents may be exercised from time to time as often as may be deemed expedient
by Lender;

(e)Withhold further disbursement of the Loan Proceeds;

(f)Declare the entire balance of the Obligations, without demand or notice of
any kind (which are hereby expressly waived) to be due and payable at once and,
in such event, such Obligations shall become immediately due and payable;

(g)Pursue such other remedies as may be available to Lender at Law or equity.

9



--------------------------------------------------------------------------------

 

Article 8
GENERAL COVENANTS

No Assignments by Borrower

.  This Agreement may not be assigned by Borrower without the prior written
consent of Lender.  Borrower will remain liable for payment of all sums advanced
hereunder before and after such assignment.

Assignment by Lender

.  This Agreement, the Loan Documents and any other instrument now or hereafter
evidencing, securing or in any manner affecting the Loan may be endorsed,
assigned and transferred in whole or in part by Lender, and any such holder and
assignee of the same will succeed to and be possessed of the rights of Lender
under all of the same to the extent transferred and assigned.

Interest Not to Exceed Maximum Allowed by Law

.  If from any circumstances whatsoever, by reason of acceleration or otherwise,
the fulfillment of any provision of this Agreement or any other Loan Document
involves transcending the limit of validity prescribed by any applicable usury
statute or any other applicable Law, with regard to obligations of like
character and amount, men the obligations to be fulfilled will be reduced to the
limit of such validity as provided in such statute or Law, so that in no event
shall any payment of interest or other like charges be possible under this
Agreement or the other Loan Documents in excess of the limit of such validity.

Time of the Essence

.  Time is of the essence of this Agreement.

No Agency

.  Lender is not the agent or representative of Borrower, and Borrower is not
the agent or representative of Lender, and nothing in this Agreement will be
construed to make Lender liable to anyone for goods delivered or services
performed upon the Properties or for debts or claims accruing against Borrower.

No Partnership or Joint Venture

.  Neither anything contained herein nor the acts of the parties hereto will be
construed to create a partnership or joint venture between Borrower and Lender.

No Third Party Beneficiaries

.  All conditions to the obligations of Lender to make advances hereunder are
imposed solely and exclusively for the benefit of Lender and its assigns and no
other person will have standing to require satisfaction of such conditions or be
entitled to assume that Lender will not make disbursements in the absence of
strict compliance with any or all thereof and no other person, under any
circumstances, will be deemed to be beneficiary of such conditions, any or all
of which may be waived in whole or in part by Lender at any time if Lender in
its sole discretion deems it advisable to do so.

Waiver

.  No delay or omission by Lender to exercise any right or power arising from
any Event of Default will impair any such right or power or be considered to be
a waiver of any such Event of Default or any acquiescence therein nor shall the
action or nonaction of Lender in case of an Event of Default on the part of
Borrower impair any right or power arising therefrom.  No disbursement of the
Loan hereunder shall constitute a waiver of any of the conditions to Lender’s
obligation to make further disbursements nor, in the event Borrower is unable to
satisfy

10



--------------------------------------------------------------------------------

 

any such condition, shall any such disbursement have the effect of precluding
Lender from thereafter declaring such inability to be an Event of Default as
hereinabove provided.

Notices

.  All notices, requests, demands and other communications required or permitted
to be given hereunder will be sufficiently given if in writing and delivered in
person or sent by United States certified mail, return receipt requested,
postage prepaid, to the party being given such notice at the appropriate address
set forth in the first paragraph of this Agreement, or to such other address as
either party may give to the other in writing for such purpose.  All such
notices, requests, demands and other communications, if so mailed, will be
deemed to be given when so mailed.

Partial Invalidity

.  In the event any one or more of the provisions contained in this Agreement
shall be for any reason be held to be invalid, illegal or unenforceable in any
respect, such validity, illegality or unenforceability shall not affect any
other provision of this Agreement, but this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been set forth
herein.

Entire Agreement

.  This Agreement, the Loan Documents and the other contracts, agreements and
instruments described herein contain all of the terms and conditions related to
the disbursement of the Loan by Lender and the use of the Loan by
Borrower.  This Agreement may not be modified or amended except in writing
signed by Borrower and Lender.

Publicity

.  Lender shall not release articles concerning financing of the Properties
without the written consent of Borrower.

WAIVER OF JURY TRIAL

.  BORROWER AND LENDER HEREBY JOINTLY AND SEVERALLY WAIVE ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING RELATING TO THIS INSTRUMENT AND TO ANY
OF THE LOAN DOCUMENTS, THE OBLIGATIONS HEREUNDER OR THEREUNDER, ANY COLLATERAL
SECURING THE OBLIGATIONS, OR ANY TRANSACTION ARISING THEREFROM OR CONNECTED
THERETO.  BORROWER AND LENDER EACH REPRESENT TO THE OTHER THAT THIS WAIVER IS
KNOWINGLY, WILLINGLY AND VOLUNTARILY GIVEN.

Further Assurances

.  Borrower agrees that at any time, and from time to time, after execution and
delivery of this Agreement, it shall, upon the request of Lender, execute and
deliver such further documents and do such further things as Lender may
reasonably request in order to more fully effectuate the purposes of this
Agreement.

Governing Law

.  This Agreement shall be governed by and construed in accordance with the Laws
of the State of Tennessee.

Severability

.  In the case one or more of the provisions of this Agreement shall be invalid,
illegal or unenforceable in any respect, the validity of the remaining
provisions shall be in no way affected, prejudiced or disturbed thereby.

Assignments and Participations

.  Lender may sell or offer to sell the Loan or interests therein to one or more
assignees or participants.  Borrower shall execute, acknowledge

11



--------------------------------------------------------------------------------

 

and deliver any and all instruments reasonably requested by Lender in connection
therewith, and to the extent, if any, specified in any such assignment or
participation, such assignees) or participant(s) shall have the same rights and
benefits with respect to the Loan Documents as such Person(s) would have if such
Person(s) were Lender hereunder.  Lender may disseminate any information it now
has or hereafter obtains pertaining to the Loan, including any security for the
Loan, any credit or other information on the Properties (including environmental
reports and assessments), Borrower, any of Borrower’s principals, to any actual
or prospective assignee or participant, to Lender’s affiliates, to any
regulatory body having jurisdiction over Lender, to any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
Borrower and the Loan, or to any other party as necessary or appropriate in
Lender’s reasonable judgment.  Subject to applicable law, Lender shall use
reasonable efforts to protect the confidentiality of the terms of the Loan and
the financial or other information about Borrower and its affiliates.

Electronic Transmission of Data

.  Lender and Borrower agree that certain data related to the Loan (including
confidential information, documents, applications and reports) may be
transmitted electronically, including transmission over the Internet to the
parties, the parties affiliates, agents and representatives, and other Persons
involved with the subject matter of this Agreement.  Borrower acknowledges and
agrees that (a) there are risks associated with the use of electronic
transmission and that Lender does not control the method of transmittal or
service providers, (b) Lender has no obligation or responsibility whatsoever and
assumes no duty or obligation for the security, receipt or third party
interception of any such transmission, and (c) Borrower will release, hold
harmless and indemnify Lender from any claim, damage or loss, including that
arising in whole or part from Lender’s strict liability or sole, comparative or
contributory negligence, which is related to the electronic transmission of
data; provided Borrower shall not release or indemnify Lender from and against
any claim or damage caused by Lender’s gross negligence or willful misconduct.

Forum

.  Borrower hereby irrevocably submits generally and unconditionally for itself
and in respect of its property to the jurisdiction of any state court or any
United States federal court sitting in Memphis, Tennessee with respect to any
matter or dispute (a “Dispute”) arising in connection with the Loan or the
Properties.  Borrower hereby irrevocably waives, to the fullest extent permitted
by Law, any objection that Borrower may now or hereafter have to the laying of
venue in any such court and any claim that any such court is an inconvenient
forum.  Nothing herein shall affect the right of Lender to serve process in any
manner permitted by Law or limit the right of Lender to bring proceedings
against Borrower in any other court or jurisdiction.

USA Patriot Act Notice

.  Lender hereby notifies Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107‑56 (signed into law October 26, 2001))
(the “Act”), Lender is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow Lender to identify Borrower in accordance
with the Act.

 

12



--------------------------------------------------------------------------------

 

EXECUTED ON THE DAY AND YEAR FIRST ABOVE WRITTEN.

BORROWER:

AMERICAN FARMLAND COMPANY L.P.,
a Delaware limited partnership

 

By:

American Farmland Advisor LLC,
a Delaware limited liability company,
General Partner

 

By:

/s/ Geoffrey M. Lewis
Geoffrey M. Lewis
Chief Financial Officer

 

By:

American Farmland Company,
a Maryland corporation,
its General Partner

 

By:

/s/ Geoffrey M. Lewis
Geoffrey M. Lewis
Director

LENDER:

RUTLEDGE INVESTMENT COMPANY,
a Tennessee corporation

 

By:

/s/ Gwin S. Smith
Gwin S. Smith
President

 

[Signature Page to Loan Agreement]

